DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
I. - Pursuant to communications filed on 11/06/2020, Claims 1-20 are currently pending in the instant application with the Terminal Disclaimer.
II. - The previous office action mailed on 08/20/2020 is withdrawn in view of new prior art filed in the IDS.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 and 02/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wellborn et al (US 2012/0193154 – From IDS), hereinafter “Wellborn”.
Regarding claim 1, Wellborn discloses a drive module (e.g. via a semi-autonomous vehicle 100 as shown in figures 1-2), comprising: 



    PNG
    media_image1.png
    401
    854
    media_image1.png
    Greyscale

at least one propulsion unit (fig. 1: via propulsion system 150), the at least one propulsion unit (150) including a motor (fig. 1: motor 151) to drive at least one wheel (fig. 1: wheels 134) (see also [0012 and 0014]); 
at least one steering unit (fig. 1: via steering system 140), the at least one steering unit (140) configured to steer the at least one wheel (134) (see also [0020] disclosing the steering system 140 and its configuration); 
at least one sensor unit (fig. 1: via sensory system 160 with an spatial monitoring system 162) configured to sense an environment external to the drive module (100) (see also [0021-0022] disclosing the functionality of the sensory system 160/162); 
(fig. 1: via energy storage/conversion system 154/154’), the at least one power unit (154/154’) being in electrical communication with the at least one propulsion unit (150), the at least one steering unit (140), and the at least one sensor unit (160/162) (see also 0012, 0014-0015]); and 
one or more couplings configured to couple the drive module to a structural section of a component of a vehicle (fig. 1: via connector 16 of the non-load bearing mechanism 10) (see at least [0027] disclosing the semi-autonomous vehicle 100 couples to the parent vehicle 200 when connector 16 of the non-load-bearing coupling mechanism 10 mechanically connects to the connector 202 of the parent vehicle 200; see also [0031] disclosing parent vehicle 200 includes connector 202 suitable for coupling to the connector 16 of the non-load-bearing coupling mechanism 10 of the semi-autonomous vehicle 100. The connector 202 preferably includes a communications link to the high-speed data bus 275. The connector 202 includes the mechanical coupling 211 that mechanically connects to the chassis 205 of the parent vehicle 200. In the embodiment shown in FIG. 2, connector 202' includes an electrical connection to a high-voltage electric power bus 212 of the parent vehicle 200'. The mechanical coupling 211 is couplable to the flexible mechanical link element 11 of connector 16 of the non-load-bearing coupling mechanism 10 of the semi-autonomous vehicle 100.). 
Regarding claim 2, Wellborn discloses wherein the structural section of the vehicle (100) comprises another drive module of the vehicle (fig. 1-2: via parent vehicle 200) (see at least [0027, 0031-0032]). 
Regarding claim 3, Wellborn discloses wherein the structural section of the vehicle (100) comprises a frame (fig. 1-2: via chassis 10) or floor base of the vehicle (see at least [0011 and 0026] disclosing the chassis 10 and its configuration). 
Regarding claim 4, Wellborn discloses wherein at least one of the one or more couplings comprises an electrical coupling to electrically connect the drive module to the structural section (fig. 2: via high-voltage electric power bus 12 of the coupling mechanism 10') (see at least [0017] disclosing the high-voltage electric power bus 12), the electrical coupling being configured to transmit at least one of signals, data, or electrical power between the drive module (100) and the structural section (200) (see also [0031] disclosing the connector 202 preferably includes a communications link to the high-speed data bus 275…….connector 202' includes an electrical connection to a high-voltage electric power bus 212 of the parent vehicle 200'). 
Regarding claim 5, Wellborn discloses further comprising a communications unit (see fig. 1-2: via an extra-vehicle communications system 170) configured to communicate with at least one of: a controller (fig. 1-2: via control system 180) of the structural section; or one or more devices external to the vehicle (see at least [0010, 0017 and 0024]). 
Regarding claim 6, Wellborn discloses wherein the sensor unit (160/162) comprises at least one of a LIDAR sensor (fig. 1-2: via front sensor 164), an image capture sensor, or a RADAR sensor (see at least [0022] disclosing the Lidar, the CCD camera and the Radar options). 
Regarding claim 7, Wellborn discloses further comprising one or more light emitters to emit light into the environment external to the drive module (100) (see [0022] disclosing semi-autonomous vehicle 100 is preferably equipped with taillights including signal lamps, indicator lamps, and brake lamps that are activatable in concert with corresponding taillights on the parent vehicle 200). 
Regarding claim 18, Wellborn discloses structural section of a vehicle (e.g. via a semi-autonomous vehicle 100 as shown in figures 1-2), the structural section comprising:
a frame (fig. 1-2: via chassis 10) or floor base of the vehicle (see at least [0011 and 0026] disclosing the chassis 10 and its configuration); 

    PNG
    media_image1.png
    401
    854
    media_image1.png
    Greyscale
          
at least one propulsion unit (fig. 1: via propulsion system 150), the at least one propulsion unit (150) comprising a motor (fig. 1: motor 151) configured to drive one or more wheels (fig. 1: wheels 134) (see also [0012 and 0014]); 
at least one light emitter to emit light into the environment external to the structural section (see [0022] disclosing semi-autonomous vehicle 100 is preferably equipped with taillights including signal lamps, indicator lamps, and brake lamps that are activatable in concert with corresponding taillights on the parent vehicle 200);
at least one power unit (fig. 1: via energy storage/conversion system 154/154’), the at least one power unit (154/154’) being in electrical (150) and the at least one at least one emitter (see also [0012, 0014-0015]); and 
one or more couplings configured to couple the structural section of the vehicle to another structural section of a component of the vehicle (fig. 1: via connector 16 of the non-load bearing mechanism 10) (see at least [0027] disclosing the semi-autonomous vehicle 100 couples to the parent vehicle 200 when connector 16 of the non-load-bearing coupling mechanism 10 mechanically connects to the connector 202 of the parent vehicle 200; see also [0031] disclosing parent vehicle 200 includes connector 202 suitable for coupling to the connector 16 of the non-load-bearing coupling mechanism 10 of the semi-autonomous vehicle 100. The connector 202 preferably includes a communications link to the high-speed data bus 275. The connector 202 includes the mechanical coupling 211 that mechanically connects to the chassis 205 of the parent vehicle 200. In the embodiment shown in FIG. 2, connector 202' includes an electrical connection to a high-voltage electric power bus 212 of the parent vehicle 200'. The mechanical coupling 211 is couplable to the flexible mechanical link element 11 of connector 16 of the non-load-bearing coupling mechanism 10 of the semi-autonomous vehicle 100).
Regarding claim 19, Wellborn discloses wherein: the structural section of the vehicle comprises a first drive module (see figs 1-2: e.g. parent vehicle 200 can be interpreted as a first drive module), the at least (150) comprises a first propulsion unit (see [0016]), and the at least one power unit comprises a first power unit (fig. 1: via energy storage/conversion system 154/154’); and the another structural section comprises a second drive module (200), the second drive module comprising a second propulsion unit (fig. 2: via propulsion system 250) and a second power unit (fig. 2: via on-board electric energy storage system 225) (see at least [0033]) . 
Regarding claim 20, Wellborn discloses wherein the frame (chassis 10 with framework having a body element 190) or floor base comprises an enclosure housing at least one of the at least one of the power unit (154), the at least one propulsion unit (150), or the one or more couplings (see figs. 1-2 depicting the housing enclosing the claimed elements). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wellborn in view of Vegt et al (US 20160362045), hereinafter “Vegt”.
Regarding claim 8, Wellborn discloses as discussed in claim 1. Wellborn teaches substantially the claimed invention, but is silent to teach one or more acoustic beam steering arrays to emit acoustic energy into the environment external to the drive module.
However, in the same field of endeavour or analogous art, Vegt teaches the claimed features implemented in a control unit for communication between an autonomous vehicle and a road user, and particularly states at [0016] …….the one or more acoustic communication devices 102 (fig. 1) can include an acoustic group emitter having a multiplicity of individual emitters…. See also [0082-0083] disclosing the control unit 101 may be set up to ascertain vehicle information, such as e.g. an orientation or a direction of movement of the vehicle 100.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide Wellborn with the teachings of Vegt, since such a combination would provide Wellborn the benefit of having the control unit that may be set up to generate a locally pinpointed acoustic output in the direction of the position of the road user. 
Regarding claim 9, Wellborn discloses a drive module (e.g. via a semi-autonomous vehicle 100 as shown in figures 1-2), comprising: 

    PNG
    media_image1.png
    401
    854
    media_image1.png
    Greyscale

(fig. 1: via propulsion system 150), the at least one propulsion unit (150) to drive one or more wheels of the drive module (fig. 1: wheels 134) (see also [0012 and 0014]); 
at least one ………………………
at least one power unit (fig. 1: via energy storage/conversion system 154/154’), the at least one power unit (154/154’) being in electrical communication with the at least one propulsion unit (150) (see also 0012, 0014-0015]) and the at least one …………………………….., and 
one or more couplings configured to couple the drive module to a structural section of a component of a vehicle (fig. 1: via connector 16 of the non-load bearing mechanism 10) (see at least [0027] disclosing the semi-autonomous vehicle 100 couples to the parent vehicle 200 when connector 16 of the non-load-bearing coupling mechanism 10 mechanically connects to the connector 202 of the parent vehicle 200; see also [0031] disclosing parent vehicle 200 includes connector 202 suitable for coupling to the connector 16 of the non-load-bearing coupling mechanism 10 of the semi-autonomous vehicle 100. The connector 202 preferably includes a communications link to the high-speed data bus 275. The connector 202 includes the mechanical coupling 211 that mechanically connects to the chassis 205 of the parent vehicle 200. In the embodiment shown in FIG. 2, connector 202' includes an electrical connection to a high-voltage electric power bus 212 of the parent vehicle 200'. The mechanical coupling 211 is couplable to the flexible mechanical link element 11 of connector 16 of the non-load-bearing coupling mechanism 10 of the semi-autonomous vehicle 100).
         Wellborn teaches substantially the claimed invention, but does not expressly teach at least one acoustic emitter to emit acoustic energy into an environment external to the drive module.
         However, in the same field of endeavour or analogous art, Vegt teaches the claimed features implemented in a control unit for communication between an autonomous vehicle and a road user, and particularly states at [0016] …….the one or more acoustic communication devices 102 (fig. 1) can include an acoustic group emitter having a multiplicity of individual emitters.
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide Wellborn with the teachings of Vegt, since such a combination would provide Wellborn the benefit of having the control unit that may be set up to generate a locally pinpointed acoustic output in the direction of the position of the road user.
Regarding claim 10, Wellborn in view of Vegt discloses as discussed above in claim 9. Wellborn further discloses further comprising at least one sensor unit (fig. 1: via sensory system 160 with an spatial monitoring system 162) coupled to the drive module (100) to sense one or (100) (see also [0021-0022] disclosing the functionality of the sensory system 160/162), the at least one sensor unit (160/162) comprising at least one of a LIDAR sensor (fig. 1-2: via front sensor 164), an image capture sensor, or a RADAR sensor (see at least [0022] disclosing the Lidar, the CCD camera and the Radar options).
Regarding claim 11, Wellborn in view of Vegt discloses as discussed above in claim 9. Wellborn is silent to disclose wherein the at least one acoustic emitter comprises an acoustic beam steering array configured to directionally emit beams of acoustic energy into the environment external to the drive module. 
However, in the same field of endeavour or analogous art, Vegt teaches the claimed features implemented in a control unit for communication between an autonomous vehicle and a road user, and particularly states at [0016] …….the one or more acoustic communication devices 102 (fig. 1) can include an acoustic group emitter having a multiplicity of individual emitters…. See also [0082-0083] disclosing the control unit 101 may be set up to ascertain vehicle information, such as e.g. an orientation or a direction of movement of the vehicle 100 (e.g. implying the steering capabilities of the acoustic emitter).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide 
Regarding claim 12, Wellborn in view of Vegt discloses as discussed above in claim 9. Wellborn further discloses further comprising one or more steering units (fig. 1: via steering system 140) coupled to the one or more wheels of the drive module (100) (see [0020] disclosing the steering system 140 and its configuration) and in electrical communication (fig. 2: via high-voltage electric power bus 12 of the coupling mechanism 10') with the drive module (100), to steer the one or more wheels (134) of the drive module (100) (see at least [0017] disclosing the high-voltage electric power bus 12). 
Regarding claim 13, Wellborn in view of Vegt discloses as discussed above in claim 9. Wellborn further discloses wherein the structural section of the vehicle (100) comprises another drive module of the vehicle (fig. 1-2: via parent vehicle 200) (see at least [0027, 0031-0032]). 
Regarding claim 14, Wellborn in view of Vegt discloses as discussed above in claim 9. Wellborn further discloses wherein the structural section of the vehicle (100) comprises a frame (fig. 1-2: via chassis 10) or floor base of the vehicle (see at least [0011 and 0026] disclosing the chassis 10 and its configuration). 
Regarding claim 15, Wellborn in view of Vegt discloses as discussed above in claim 9. Wellborn further discloses wherein at least one of the one or more couplings comprises an electrical coupling (fig. 2: via high-voltage electric power bus 12 of the coupling mechanism 10') (see at least [0017] disclosing the high-voltage electric power bus 12) to electrically connect the drive module (100) to the structural section for transmission of at least one of signals, data, or electrical power between the drive module and the structural section (200) (see also [0031] disclosing the connector 202 preferably includes a communications link to the high-speed data bus 275…….connector 202' includes an electrical connection to a high-voltage electric power bus 212 of the parent vehicle 200'). 
Regarding claim 16, Wellborn in view of Vegt discloses as discussed above in claim 9. Wellborn further discloses further comprising a communications unit (see fig. 1-2: via an extra-vehicle communications system 170) configured to communicate with at least one of: a controller (fig. 1-2: via control system 180) of the structural section; or one or more devices external to the vehicle (see at least [0010, 0017 and 0024]). 
Regarding claim 17, Wellborn in view of Vegt discloses as discussed above in claim 9. Wellborn further discloses further comprising one or more light emitters to emit light into the environment external to the drive module (100) (see [0022] disclosing semi-autonomous vehicle 100 is preferably equipped with taillights including signal lamps, indicator lamps, and brake lamps that are activatable in concert with corresponding taillights on the parent vehicle 200).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I. - US 2013/0153324 to Kissel et al directed to Environment Adaptive Electric Vehicle (EAEV). The EAEV has a variety of sensors, receivers, cameras, monitoring devices, magnetic readers, GPS built into the vehicle.
II. – US 2014/0303824 to Ozaki directed to an electric vehicle, such as an in-wheel motor vehicle, that is equipped with motor(s) to drive wheels and that may be battery-powered or fuel cell-powered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B